UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-7538



JOHNNY MULL,

                                             Plaintiff - Appellant,

          versus


SERGEANT KIMBER; DR. HARRIS; SERGEANT PRADO;
SERGEANT CONNER; UNIT MANAGER PRATT; JANE DOE;
DOCTOR LEANY; SERGEANT BURROUGH; A. V. BARNES;
D. BEASLEY; LIEUTENANT SINGLE; WARDEN MCCABE;
NURSE DANIEL; DOCTOR DAUGHT; JANE DOE, a/k/a
Nurse Tina or Nurse Teresa; NURSE MARGRETT;
DARREN JOHNSON; LIEUTENANT HUNTER; CORREC-
TIONAL OFFICER JOHNSON; CORRECTIONAL OFFICER
SMITH; SERGEANT MOORE; SERGEANT SMITH; CORREC-
TIONAL OFFICER WARREN; SERGEANT WARREN; HATTIE
B. PIMPONG; CORRECTIONAL OFFICER GILMAR; COR-
RECTIONAL OFFICER ELLIS; CORRECTIONAL OFFICER
RANDALL; DOCTOR DOE; JOHN MILLS; WARDEN
FRENCH; R. C. LEE; NURSE MILLER; CORRECTIONAL
OFFICER PETTERSON; SERGEANT HARRIS; OFFICER
O’NEAL; OFFICER DUDLEY; OFFICER BARBOUR; OF-
FICER ROBISCH; OFFICER UNDERWOOD; OFFICER
FLEMING; OFFICER MACK; OFFICER LANIER; OFFICER
JONES; OFFICER WALSER; OFFICER SCOTT; OFFICER
DAVIS; OFFICER BLAZE; NURSE SPEAR; NURSE
JOHNNIEE; NURSE TATE; LIEUTENANT THOMAS; GARY
W. WILLS, II,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.    Terrence W. Boyle, Chief
District Judge. (CA-99-657-5-BO)


Submitted:     February 22, 2000            Decided:   April 3, 2000
Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Johnny Mull, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Johnny Mull appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We have re-

viewed the record and the district court’s opinion.      See Mull v.

Kimber, No. CA-99-657-BO (E.D.N.C. Oct. 15, 1999).    We affirm the

order on the reasoning of the district court but modify it to pro-

vide that the dismissal of Mull’s complaint is without prejudice.

We deny Mull’s motion for appointment of counsel. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                              AFFIRMED AS MODIFIED




                                  2